Title: From Benjamin Franklin to Joseph Galloway, 18 February 1774
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Feb. 18, 1774.
I received your Favour of Nov. 10, inclosing a Bill of Exchange, Willing & Morris, on Errecart DelRio & Co. for £400. and am much obliged by your kind Care in forwarding it.

The Acts of Feby. Session 1773, are at last presented, of which I have lately acquainted the Committee. They are now before the Board of Trade. I do not hear of any Objection to the Paper Money Bill, and hope there can be none that we shall not get over. I observe there is no Declaration of the Value of the Bills, whether Proclamation or Sterling; possibly if this should be taken Notice of, it may be thought too loose and uncertain, but it may escape their observation, and if necessary, you can by a little Supplement ascertain it.
The Treatment of the Tea in America has excited great Wrath here, but how that will vent itself is not yet known, except that some part of it has fallen upon me, perhaps from a Suspicion that I instigated the Opposition to its Importation. This, however, is not the given Reason. My returning to Boston Hutchinson and Oliver’s Letters, is held out to the Publick as the great Offence for which I am deprived of my Office. I will explain to you my Conduct in that Matter. These Letters which had at the Time been shown about here to several Persons, fell into the Hands of a Gentleman, who produced them to me, to convince me of the Truth of a Fact, the Possibility of which I had in Conversation deny’d, viz. that the sending Troops to Boston, and other Measures so offensive to the People of New England, did not arise from any inimical Disposition in this Country towards them, but were projected, proposed and solicited by some of the principal and best esteemed of their own People. I was convinced accordingly, by perusing those Letters, and thought it might have a good Effect, if I could convince the Leaders there of the same Truth, since it would remove much of their Resentment against Britain as a harsh unkind Mother, lay the Blame where it ought to lay, and by that means promote a Reconciliation. I therefore obtained Leave to send over the Letters, but with a Promise that they should only be shown to a few Persons, not printed, nor any copies taken, and the Originals returned. This Injunction I sent with the Letters, to the Committee of Correspondence, but the Assembly found means to evade it, and printed them. They however took up the Matter as I intended it, and resolved that all their Grievances had originated from those Persons. If the Ministry here had been disposed to a Reconciliation, as they sometimes pretend to be, this was giving a fair Opening, which they might have thanked me for; but they chuse rather to abuse me, and at a Hearing before the Privy Council on an Address of the Massachusets Assembly for the Removal of the Governors, indecently suffered the Solicitor General to wander from the Point before them into a long studied Invective against me, who was there only as a publick Messenger, charged with that Address to his Majesty. Wedderburne’s Speech is since printed; but as every body except the Courtiers had exclaimed at the Scurrility of it, they seem to have been ashamed of it when in black and white, and have omitted much of it, so that compared to the Verbal Speech, the printed one is perfectly decent. I shall soon answer it, and give this Court my Farewell.
I wish most sincerely with you that a Constitution was formed and settled for America, that we might know what we are and what we have, what our Rights and what our Duties, in the Judgment of this Country as well as in our own. Till such a Constitution is settled, different Sentiments, will ever occasion Misunderstandings. But if ’tis to be settled, it must settle itself, no body here caring for the Trouble of thinking on’t.
I long to be with you and to converse with you on these important Heads. A few Months I hope will bring us together. In the calm Retirement of Trevose, perhaps we may spend some Hours usefully. I am sure they will be spent agreeably to, Dear Friend, Yours most affectionately
B Franklin
The Ship Ohio still aground.Joseph Galloway Esqr.

